Citation Nr: 1510495	
Decision Date: 03/12/15    Archive Date: 03/24/15

DOCKET NO.  13-03 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and
 Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for right-ear hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to May 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, which denied the benefit currently sought on appeal.  This case was last before the Board in December 2013, at which time it was remanded for further evidentiary development.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board has also reviewed the record maintained in the Veteran's Virtual VA paperless claims processing system folder.  Any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDING OF FACT

The Veteran did not incur a right-ear hearing loss disability in service, sensorineural hearing loss of the right ear is not shown within the first post-service year, and a right-ear hearing loss disability is not otherwise attributable to service.


CONCLUSION OF LAW

A right-ear hearing loss disability was not incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 1154, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks entitlement to service connection for a right-ear hearing loss disability.  



Stegall concerns

The Board errs as a matter of law if it fails to ensure compliance with its remand order.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  By a remand order of December 2013, the Board ordered the agency of original jurisdiction (AOJ) to obtain any relevant, outstanding treatment records of the Veteran and associate them with the claims file, to obtain an addendum opinion to the July 2011 audiological examination, and to readjudicate the claim.

A review of the Veteran's virtual claims folder reflects that this development has occurred and that the Board's remand instructions have been substantially complied with.  In January 2014, the AOJ requested of the Veteran any additional evidence to support his claim of entitlement to service connection for a right-ear hearing loss.  An addendum medical opinion was obtained in March 2014.  Finally the claim was readjudicated by a supplemental statement of the case of May 2014.  The requested development having been completed, the case is again before the Board for appellate consideration.

The Veterans Claims Assistance Act of 2000

Duty to notify

The development of the Veteran's claim has been consistent with the provisions of the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulation.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  Under the VCAA, VA has an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  VA is required to notify the claimant and the claimant's representative, if any, of any information and medical or lay evidence not previously provided to the Secretary that is necessary to substantiate the claim.  As part of that notice, VA is to specifically inform the claimant and the claimant's representative, if any, of any portion of the evidence that is to be provided by the claimant and any part that VA will attempt to obtain on behalf of the claimant.  Notice to a claimant must be provided when, or immediately after, VA receives a complete or substantially complete application for VA-administered benefits.  See Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004) (applying 38 U.S.C.A. § 5103(a)).

The record indicates that the Veteran received appropriate notice in accordance with the VCAA.  The originating agency provided the Veteran with the required notice, including notice with respect to the disability rating and the effective-date elements of the claim, by a letter mailed in March 2011, prior to the initial adjudication of the claim.

Duty to assist

The VCAA also defines the obligations of VA with respect to the duty to assist a claimant in the development of his or her claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014).  VA must help a claimant to obtain evidence necessary to substantiate a claim unless there is no reasonable possibility that such assistance would aid in substantiating the claim.  The required assistance includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  The Board finds that all available, relevant evidence necessary for an equitable resolution of the issue on appeal has been identified and obtained.  The evidence of record includes statements of the Veteran, a statement by the Veteran's spouse, service treatment records, and postservice VA and workplace health records.

The Veteran underwent a VA medical examination in July 2011, and further medical opinion was obtained in March 2014.  The July 2011 examination report reflects that the examiner reviewed the claims folder and examined the Veteran.  The March 2014 addendum report documents that the same examiner evaluated the Veteran's current medical condition upon review of the Veteran's complete medical history and electronic claims folder.  The Board concludes that the July 2011 medical examination, as supplemented by the March 2014 medical opinion addendum, is adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2014); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that VA, when providing a VA examination or obtaining a VA opinion, must ensure that the examination or opinion is adequate).

Service connection

Legal criteria

Generally, in order to establish entitlement to disability benefits on a direct basis, three elements must be established: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2014); Hickson v. West, 12 Vet. App. 247, 253; Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As provided by 38 U.S.C.A. § 1154(a), VA is required to consider all pertinent lay (non-expert) and medical evidence in evaluating a claim for disability benefits.  With specific regard to lay evidence, the type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdle, depends on the type of disability claimed.  See Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  For example, lay evidence can be competent and sufficient to diagnose a condition when a layperson is competent to identify the medical condition, is reporting a contemporaneous medical diagnosis, or is describing symptoms at the time that support a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Regarding nexus, the Federal Circuit also has explicitly rejected the view that medical evidence is necessarily required when the determinative issue is etiology.  See id. at 1376-77.  In short, the Board cannot determine that lay evidence as to diagnosis and nexus lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

Hearing loss will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000 or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 2000, 3000 or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 (2014).

In determining the likelihood of a nexus between a current disability and an in-service injury, a medical examiner cannot rely solely on the fact that a veteran's hearing was within normal limits for VA purposes, or non-ratable under 38 C.F.R. § 3.385, at the time of his or her separation from service.  See Hensley v. Brown, 5 Vet. App. 155 (1993); Dalton v. Nicholson, 12 Vet. App. 23 (2007).

Right-ear hearing loss

The Veteran seeks service connection for a right-ear hearing disability, which he contends initially manifested in service.  Specifically he contends that he was exposed to acoustic trauma while performing his occupational specialty of damage controlman.

As to Hickson element (1), it is undisputed that the Veteran is currently diagnosed as having sensorineural hearing loss of the right ear.  See July 2011 VA medical examination report.  The medical examiner's specific audiological findings for the right ear were:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
20
30
65
65

In light of the findings and diagnosis of the medical examiner, the Veteran has met the criteria for a current right-ear hearing disability under 38 C.F.R. § 3.385 (2014), and Hickson element (1) is satisfied.

With regard to Hickson element (2), evidence of in-service incurrence of a disease or injury, the Veteran alleges exposure to loud noise while he was working in a carpenter's shop in January and February 1969.  He was allegedly exposed to hazardous noise without hearing protection in performing his job of stripping electronic equipment from ships that were to be sunk.  See June 2014 informal hearing presentation of Veteran's representative. 

The Veteran's 1970 separation exam shows normal hearing of the right ear at that time.  While the audiometric test results seem to indicate a right-ear hearing loss, the medical examiner determined that the test results for the left ear and right ear had been erroneously switched, and that the service treatment record documents a left-ear hearing loss only.  See March 2012 VA medical opinion.  That is, the audiometric results of the separation exam for the right ear are actually those for the left ear, and vice versa.  Likewise, the notation in the separation exam of "high frequency hearing loss right ear - of unexplained etiology present since 1966" in fact refers to a high-frequency hearing loss of the left ear that was so noted on the Veteran's entrance exam of April 1966.  The Board previously noted this error in its remand order of December 2013.

Despite the lack of a service-treatment record documenting right-ear hearing loss, the Board finds, pursuant to 38 U.S.C.A. § 1154(a), that the circumstances of the Veteran's service, as described by his credible statements, are consistent with harmful noise exposure.  For the purpose of this decision alone, therefore, in-service acoustic trauma may be presumed, and Hickson element (2) has been satisfied with respect to an in-service injury.

As for Hickson element (3), nexus, the Board has carefully evaluated the evidence and finds that the competent and probative evidence of record does not support a finding that the Veteran's current right-ear hearing loss disability is related to his military service.   The March 2014 addendum opinion of the VA medical examiner determined that the Veteran's current right-ear hearing loss is less likely as not caused by, or a result of, military noise exposure.  As a rationale for the negative nexus opinion, the examiner cited the fact that the test results for the Veteran's right-ear hearing did not shift significantly from his induction to his separation.  The entrance examination results from April 1966 were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5 (19)
0 (10)
0 (8.5)
X
0 (6)

Prior to October 31, 1967, audiometric results were reported in ASA standards in service treatment records. After that date, they were reported in ISO-ANSI standards. In order to facilitate data comparison, the ASA standards measured for tests prior to October 31, 1967 have been converted to ISO-ANSI standards by the examiner and are represented by the figures shown in parentheses above.  

The separation examination results of April 1970 were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
0
0
10

The examiner also noted the following:

Per Elliott H. Berger, Senior Scientist, Aero Technologies Member, Institute of Medicine, Committee on Hearing Loss in the Military, [] reports in Noise and Military Service: Findings From the Institute of Medicine, there is 'not sufficient evidence from longitudinal studies in laboratory animals or humans to determine whether permanent NIHL (noise induced hearing loss) can develop much later in life, long after cessation of noise exposure. However, evidence from lab-based human and animal studies is sufficient to conclude that the most pronounced effects occur immediately following exposure, and recovery to stable thresholds within approximately 30 days. The available anatomical and physiological evidence suggests that delayed post-exposure NIHL is not likely.'  
The 2014 medical examiner also explicitly stated that she had reviewed the Veteran's VBMS claims folder, and she acknowledged the fact that the Veteran is competent to report on his injuries and symptoms, including those that may not be documented by medical records.  The examiner further acknowledged the holdings of the specific cases of Hensley, supra, and Dalton, supra.

The Veteran argues that it is quite probable that the hearing in his right ear was damaged by the same noise exposure that caused an in-service shift in hearing in his left ear.  See June 2014 informal hearing presentation of Veteran's representative.  The Board notes that the Veteran is already currently service-connected for a left-ear hearing disability with a non-compensable rating.  See February 2011 rating decision.

The Veteran has also submitted a workplace health record of May 1994 that shows hearing-test results for January 1990 and May 1994.  Both tests show hearing loss of the right ear within the definition of 38 C.F.R. § 3.385.  The records confirm the established fact of post-service hearing loss but do not relate the hearing loss to an event in service. 

The Veteran's wife filed a March 2011 statement attesting to the Veteran's hearing difficulty over the years and into the present.  She states that a hearing problem was apparent when she met the Veteran in 1972.  

Upon consideration of all the evidence of record, the Board finds that service connection for a right-ear hearing loss is not warranted.  In the instant case, the question of a possible connection between the Veteran's right-ear hearing loss and his military service is complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (noting that the claimant was not competent to provide evidence as to complex medical questions).  The Board finds that the Veteran's contentions regarding the etiology of his right-ear hearing loss, as well as his allegations of a continuity of hearing-loss symptomatology, are outweighed by the competent and probative findings and determination of the March 2014 addendum medical opinion.

The May 2014 addendum opinion was based on a review of the history and is supported by a rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (referring to the need for medical opinions to be supported by sufficient facts and data); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The March 2014 examiner specifically acknowledged reviewing the Veteran's claims folder, which includes his account of military exposure having allegedly caused his current disability.  Furthermore, the examiner did not rely entirely on the lack of a showing of right-ear hearing loss in the report of the Veteran's separation examination.  The examiner also reasoned that there was no significant shift in hearing shown in service and that delayed onset hearing loss is not likely based on cited medical literature.  This conclusion is not specifically precluded by Hensley.

In general, lay witnesses are competent to provide testimony or statements relating to symptoms or facts that they observed and that are within the ambit of their personal knowledge.  As noted above, lay evidence may also be competent to establish medical etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Lay statements are generally not competent to determine issues requiring specialized knowledge or training.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); Jones v. Brown, 7 Vet. App. 134, 137 (1994).  VA must consider lay evidence but may give it whatever weight the evidence is entitled to under the circumstances.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).

Although entirely competent to report his past and current symptoms, including hearing difficulty, the Veteran, as a lay person, is not competent to diagnose his symptoms as linked to acoustic trauma during service.  In the case at hand, a full examination of the nature and etiology of the Veteran's disabilities based on specific medical training carries more weight than the lay statement of the Veteran's spouse and the Veteran's self-diagnosis.  It is also noted that the Veteran's spouse, having met the Veteran in 1972, was able to attest to his hearing difficult only beginning two years after the Veteran had left military service.  In the absence of evidence that the Veteran has the medical training to render a medical opinion, the Board finds that his contention with regard to a medical nexus between his right-ear hearing loss disability and his military service to be of little probative value.  See 38 C.F.R. § 3.159(a)(1) (2011) (stating that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).

As to chronicity and continuity of symptomatology, the Board notes that the Veteran appears to be contending that he has had a right-ear disability continually since service.  Where a chronic disease listed in 38 C.F.R. § 3.309(a) is shown in service (i.e. where the disease identity is established and the diagnosis is not subject to legitimate question) or within the applicable presumptive period, a continuity of symptomatology is unnecessary.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Here, however, a chronic right ear hearing loss did not manifest itself in service, as demonstrated by the separation examination results.  Furthermore, there can be no presumed service connection, because the Veteran's disabilities did not become manifest within one year of service.  See 38 C.F.R. § 3.303(b) (2014).  The first postservice medical evidence of a right-ear hearing loss disability is not until many years after service.  Accordingly, the presumptive regulations are not for application.  See 38 C.F.R. §§ 3.307, 3.309 (2014).

The Veteran is competent to report hearing loss over the years following his military service, but the Board finds that his contention as to a continuity of a right-ear hearing loss disability since service is not credible.  The Board finds credible and places significant weight on the separation examination report which assessed the Veteran's right ear hearing acuity as normal.  

The Board has considered the applicability of the benefit-of-the- doubt doctrine. Because a preponderance of the evidence is against the Veteran's claims of entitlement to service connection, however, the doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107 (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).

In sum, Hickson element (3) is not met, and the Veteran's claims fail on this basis.  For the reasons and bases expressed above, the Board finds that a preponderance of the evidence is against the Veteran's claims of entitlement to service connection for a right-ear hearing loss disability.  Accordingly the benefit sought on appeal is denied.

ORDER

Entitlement to service connection for a right ear hearing loss disability is denied.



____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


